Appeal by the defendant from a judgment of conviction of assault in the second degree rendered against him in the County Court of Queens county on the 8th day of January, 1935, under which the defendant was sentenced to State prison for a term of from two to four years. Judgment of the County Court of Queens county reversed on the law and the facts, indictment dismissed and defendant discharged. The verdict was contrary to the credible proof. According to the complainant’s own testimony there was no motive for the claimed assault. For more than four years after the alleged offense the complainant kept silent, in fact denying knowledge of the identity of his assailant, although the defendant was well known to him. There is no claim of intimidation during that period. Lazansky, P. J., Young and Hagarty, JJ., concur; Carswell and Davis, JJ., dissent and vote to affirm.